Affirmed and Memorandum Opinion filed September 14, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00272-CV

 IN THE INTEREST OF J.P., E.P., V.P., Z.P., N.P., AND J.L., CHILDREN

                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2019-04552J


                           MEMORANDUM OPINION

      Appellant, J.L.P., appeals a final decree signed April 29, 2021, terminating
her parental rights to the children who are the subject of this suit. Appellant filed a
timely notice of appeal.

      Appellant’s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), presenting a professional evaluation of
the record demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978). The Anders
procedures are applicable to an appeal from the termination of parental rights when
an appointed attorney concludes that there are no nonfrivolous issues to assert on
appeal. In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004,
no pet.).

          On July 12, 2021, this court sent appellant a notice informing her of the right
to file a pro se response along with a form to request the appellate record. See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991); In re D.E.S., 135
S.W.3d at 329–30. More than sixty days have elapsed, and as of this date, no pro se
response has been filed.

          We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. A discussion of the brief would add nothing to the jurisprudence of the
state.1




          The trial court found that appellant (1) “knowingly placed or knowingly allowed the
          1

children to remain in conditions or surroundings which endanger the physical or emotional well-
being of the children, pursuant to § 161.001(b)(1)(D), Texas Family Code”; (2) “engaged in
conduct or knowingly placed the children with persons who engaged in conduct which endangers
the physical or emotional well-being of the children, § 161.001(b)(1)(E), Texas Family Code”;
(3) “had her parent-child relationship terminated with respect to another child based on a finding
that the mother’s conduct was in violation of § 161.001(b)(1)(D) or (E), Texas Family Code, or
substantially equivalent provisions of the law of another state, pursuant to § 161.001(b)(1)(E),
Texas Family Code”; and (4) “constructively abandoned the children . . . pursuant to
§ 161.001(b)(1)(N), Texas Family Code.” The Texas Supreme Court has not decided whether a
court of appeals is required to address findings in an Anders disposition of a termination of
parental rights on predicate grounds D, E, or M. See In re E.K., 608 S.W.3d 815, 815-16 (Tex.
2020) (Green, J., concurring in denial of petition for review) (citing In re N.G., 577 S.W.3d 230
(Tex. 2019)). Our court has not done so. See e.g., In re K.J.R., No. 14-20-00479-CV, 2021 WL
244985, at *1 (Tex. App.—Houston [14th Dist.] Jan. 26, 2021, no pet.) (mem. op.); In re
A.J.A.R., No. 14-20-00084-CV, 2020 WL 4260343, at *9-10 (Tex. App.—Houston [14th Dist.]
July 24, 2020, pet. denied) (mem. op.); In re L.M.W., No. 14-19-00925-CV, 2020 WL 1181761,
at *1 (Tex. App.—Houston [14th Dist.] Mar. 12, 2020, no pet.) (mem. op.); In re M.T.B., No. 14-
20-00385-CV, 2020 WL 6576074, at *1 (Tex. App.—Houston [14th Dist.] Nov. 10, 2020, pet.
denied) (mem. op.).

                                                2
      Accordingly, the judgment of the trial court is affirmed.




                                      /s/       Frances Bourliot
                                                Justice



Panel consists of Justices Wise, Bourliot, and Zimmerer.




                                            3